Exhibit 10.1

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (the “Fifth Amendment”) is made this 8th day of
October, 2009, by and between RB KENDALL FEE, LLC (“Landlord”) and HELICOS
BIOSCIENCES CORPORATION, having a mailing address at One Kendall Square,
Building 200, Cambridge, Massachusetts 02139 (“Tenant”).

 

BACKGROUND:

 

A.            Reference is made to a certain Lease dated as of December 30, 2005
by and between Landlord’s predecessor in interest, One Kendall Square
Associates, LLC, and Tenant as amended by (i) First Amendment dated March 23,
2006, (ii) Second Amendment To Lease (the “Second Amendment”) dated February 27,
2007; (iii) Third Amendment To Lease (the “Third Amendment”) dated December 10,
2007; and (iv) Fourth Amendment To Lease (the “Fourth Amendment”) dated March 1,
2008 (collectively, the “Lease”), demising approximately 27,298 rentable square
feet of space (the “Building 600/650/700 Space”) located in Building
600/650/700; 10,144 rentable square feet of space (the “Building 200 Space”)
located in Building 200; approximately 16,782 rentable square feet of space (the
“Expansion Space”) located in Building 200, and licensing the use of four
(4) Storage Spaces (totaling approximately 2,237 rentable square feet) in the
basement of Building 600/650/700 (the “Storage Space”) in One Kendall Square,
Cambridge, Massachusetts (the “Complex”).  Capitalized terms used but not
defined herein shall have the same meaning as in the Lease.

 

B.            Landlord and Tenant are the current holders, respectively, of the
lessor’s and lessee’s interests in the Lease.

 

C.            Landlord and Tenant want to terminate the Lease with regard to the
Building 200 Space and to extend the term of the Lease with regard to the
Building 600/650/700 Space and to further revise the Lease as set forth in this
Fifth Amendment.

 

D.            Landlord and Tenant now desire to amend the Lease as set forth
herein.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
and amend the Lease as follows:

 

1.             Termination.  Tenant’s use and occupancy of the Building 200
Space shall be terminated effective August 24, 2009 (the “Effective Date”).  On
or before the Effective Date, Tenant shall quit, vacate and yield-up the
Building 200 Space in broom clean condition and free from all personal property,
furniture, fixtures, inventory and equipment and otherwise in accordance with
the surrender provisions of the Lease; provided, however, that Landlord shall
permit Tenant to leave certain furniture, cubicles and other personal property
as previously agreed to by Landlord prior to the Effective Date.  Such
furniture, cubicles and other personal property shall remain the personal
property of Tenant and Tenant and Landlord agree that each party shall agree on
the final disposition of such personal property after the Effective Date.  At
any time hereafter that Landlord determines it needs such personal property to
be removed from the Building 200 Space, Tenant agrees that is shall remove such
personal property, at Tenant’s sole cost, upon notice given by Landlord to
Tenant.  Tenant shall repair or cause to be repaired at its cost any damage to
the Building 200 Space caused by Tenant’s removal of its personal property or
equipment from the Building 200 Space.  Tenant represents that as of Effective
Date it has surrendered the Building 200 Space in accordance with the terms of
the Lease and this Fifth Amendment and

 

--------------------------------------------------------------------------------


 

Landlord hereby acknowledges and agrees that Tenant has so vacated, quit an
delivered up the Building 200 Space as of the Effective Date, in satisfactory
condition and has satisfied all of its obligations pursuant to the surrender
provisions of this Fifth Amendment and the Lease with regard to the Building 200
Space (with the exception of the continuing rent obligation set forth in
paragraph 3 hereof).  As of the Effective Date, Tenant shall have no further
leasehold or other right, title, or interest in or to the Building 200 Space
pursuant to the Lease or otherwise. Tenant shall remain liable to Landlord
pursuant to the Lease for any and all amounts due and payable or accrued on or
before the Effective Date with regard to the Building 200 Space.

 

2.             Representations and Warranties.  Tenant hereby represents and
warrants that as of the date hereof and as of the Effective Date that there are
no other contracts or obligations of Tenant relating to Tenant’s use or
occupancy of the Building 200 Space that shall in any way be binding upon
Landlord or survive the termination of the Lease with regard to said space
and/or Tenant’s occupancy of the Building 200 Space, including without
limitation, utility service contracts, maintenance contracts, subleases or
license agreements.  Tenant shall indemnify, protect, defend and hold harmless
Landlord and its agents, employees and partners from and against any and all
claims, damages, costs, liens, judgments, penalties, attorneys’ and consultants’
fees, expenses and/or liabilities arising out of, involving, or in connection
with any claim(s) as a result of any inaccuracy of these representations and
warranties.  The indemnification obligation set forth in this Paragraph 2 shall
survive the Effective Date.

 

3.             Yearly Rent; Additional Rent. (a) Yearly Rent.  Notwithstanding
the provisions of Section 1 above, Yearly Rent for the Building 200 Space shall
continue to be due and payable at a monthly rate of $17,752.00 through
October 31, 2009.  Yearly Rent for the Expansion Space shall continue to be due
and payable pursuant to the Lease.

 

(b) Additional Rent.  Notwithstanding the provisions of Section 1 above, Tenant
shall continue to pay Tenant’s Proportionate Common Area and Building Shares
with respect to the Building 200 Space through October 31, 2009.  Tenant shall
continue to pay Tenant’s Proportionate Common Area and Building Area Shares with
respect to the Expansion Space in accordance with the terms of the Lease.

 

4.             Tenant’s Proportionate Shares.  Commencing as of November 1,
2009, provided Tenant has surrendered the Building 200 Space in accordance with
the terms of this Fifth Amendment and the Lease, Tenant shall pay Tenant’s
Proportionate Share with respect to the Expansion Space in the following
amounts: Common Area Share: 2.54% and Building Share (Building 200): 13.78%
(based upon a total rentable area in Building 200 of 121,762 square feet).

 

5.             Extension of Building 600/650/700 Space; Rent.  The term of the
Lease with respect to the Building 600/650/700 Space is hereby extended to
November 30, 2009 (the “Extended Term”), unless otherwise terminated in
accordance with the Lease.  Throughout the Extended Term, Yearly Rent for the
Building 600/650/700 Space shall continue to be due and payable at a monthly
rate of $79,619.17, payable in accordance with the terms of the Lease, and
Tenant shall continue to pay Tenant’s Proportionate Common Area and Building
Area Shares with respect to the Building 600/650/700 Space in accordance with
the terms of the Lease.  Notwithstanding the foregoing, the Extended Term with
respect to the Building 600/650/700 Space shall be extended on a month to month
basis from December 1, 2009, to March 31, 2010 (the “Month to Month Term”).
 Throughout the Month to Month Term, Yearly Rent for the Building 600/650/700
Space shall continue to be due and payable at a monthly rate of $79,619.17,
payable in accordance with the terms of the Lease, and Tenant shall continue to
pay Tenant’s Proportionate Common Area and Building Shares with respect to the
Building 600/650/700 Space throughout the Month to Month Term in accordance with
the terms of the Lease.  Tenant may terminate the Lease with respect to the
Building 600/650/700 Space at any time during the Month to Month Term upon
thirty (30) days prior written notice to Landlord.

 

2

--------------------------------------------------------------------------------


 

6.             Brokers.  Landlord and Tenant each warrant and represent to the
other that they have dealt with no brokers in connection with the negotiation or
consummation of this Fifth Amendment other than Beal and Company, Inc. (the
“Broker”) and in the event of any brokerage claim against either party by any
person claiming to have dealt with either Landlord or Tenant in connection with
this Fifth Amendment, other than the Broker, the party with whom such person
claims to have dealt shall defend and indemnify the other party against such
claim.

 

7.             Ratification.  In all other respects the Lease shall remain
unmodified and shall continue in full force and effect, as amended hereby.  The
parties hereby ratify, confirm, and reaffirm all of the terms and conditions of
the Lease, as amended hereby.

 

IN WITNESS WHEREOF the parties hereto have executed this Fifth Amendment to
Lease on the date first written above in multiple copies, each to be considered
an original hereof, as a sealed instrument.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

RB KENDALL FEE, LLC

 

HELICOS BIOSCIENCES

 

 

CORPORATION

 

 

 

 

 

 

By:

/s/ Robert L. Beal

 

By:

/s/ Ronald A. Lowy

Robert L. Beal, its authorized signatory

 

Name:

Ronald A. Lowy

 

 

Title:

Chief Executive Officer

 

3

--------------------------------------------------------------------------------